WILLIAM H. ARMSTRONG, THOMAS J. ALBERT, TERRY BALOG, BRUCE W. BATEMAN, EDWARD G. BELBACK, JACK R. BOOTH, THOMAS W. BRADLEY, THOMAS S. BRIERLY, BENJAMIN C. CASTOR, JR., GERRY C. COPE, THEODORE R. DELARA, CLARK DETMAN, ROBERT G. FERRARA, DENNIS D. FREY, HARRY G. GERMOCK, FRANK J. GORI, JOHN HELA, JR., HOWARD HILL, JOHN HOADWONIC, STEVEN C. HOLMES, JOSEPH P. KISH, THEODORE KNISELY, JAMES L. KOSCHAK, DANIEL J. LEHR, ROBERT LOERA, STANLEY MARCOVITCH, TERRY A. MELLINGER, DANIEL L. RADAKER, SR., RALPH REDA, RONALD ROULE, THOMAS ROULE, DENNIS J. SEMENKO, WALTER R. SMITH, DONALD. L. SNEE, THOMAS W. THEISS, JAN R. TONKAVITCH, TIM A. VAGANKA, SAMUEL H. VAN BREMEN, JR., HAROLD WEST, EDWARD R. ZAVATCHEN, FRANCIS J. ZUZAK,
v.
UNITED STATES STEEL CORPORATION.
PETITION OF: WILLIAM H. ARMSTRONG, THOMAS J. ALBERT, TERRY BALOG, BRUCE W. BATEMAN, EDWARD G. BELBACK, JACK R. BOOTH, THOMAS W. BRADLEY, THOMAS S. BRIERLY, GERRY C. COPE, THEODORE R. DELARA, CLARK DETMAN, ROBERT G. FERRARA, DENNIS D. FREY, HARRY G. GERMOCK, FRANK J. GORI, JOHN HELA, JR., HOWARD HILL, JOHN HOADWONIC, STEVEN C. HOLMES, JOSEPH P. KISH, THEODORE KNISELY, JAMES L. KOSCHAK, DANIEL J. LEHR, ROBERT LOERA, STANLEY MARCOVITCH, DANIEL L. RADAKER, SR., RALPH REDA, RONALD ROULE, THOMAS ROULE, WALTER R. SMITH, DONALD. L. SNEE, THOMAS W. THEISS, JAN R. TONKAVITCH, TIM A. VAGANKA, SAMUEL H. VAN BREMEN, JR., HAROLD WEST, EDWARD R. ZAVATCHEN, FRANCIS J. ZUZAK.
No. 501 WAL 2009.
Supreme Court of Pennsylvania, Western District.
March 12, 2010.

ORDER
PER CURIAM.
AND NOW, this 12th day of March 2010, the Petition for Allowance of Appeal is DENIED.
Madame Justice Todd did not participate in the consideration or decision of this matter.